DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                       MARGARET M. FINNEGAN,
               as Executor of the Estate of ELLEN DONLON,
                                 Appellant,

                                        v.

              NOREEN COMPTON, as Personal Representative
                 of the Estate of FREDRICK LaCHANCE,
                                  Appellee.

                                  No. 4D13-4213

                             [January 14, 2015]

                       ON MOTION FOR REHEARING
                        AND REHEARING EN BANC

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
502009CP003949XXXXSB.

   Amy J. Fanzlaw of Osborne & Osborne, P.A., Boca Raton, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Appellant moves for rehearing and rehearing en banc. The basis for the
motions is that we “overlooked Florida Probate Rule 5.025, which
specifically states that Florida Rule of Civil Procedure 1.525 is inapplicable
in adversary probate proceedings.” Appellant argues that she “cannot be
required to comply with a rule that specifically, as a matter of law, does
not apply.” Further, appellant contends that our application of Rule 1.525
in her case conflicts with Stone v. Stone, 132 So. 3d 377 (Fla. 4th DCA
2014), where we applied Probate Rule 5.025(d)(2), and not Rule 1.525, to
determine the timeliness of a motion for costs.
   Probate Rule 5.025(d)(2) was modified in 2011 “to insure that an award
of attorneys’ fees in a probate or guardianship proceeding follows the law
and procedures established for such proceedings, rather than the law and
procedures for civil proceedings.” Fla. R. Prob. 5.025 committee notes.
The Supreme Court clarified that Rule 5.025(d)(2) applies to “all
proceedings commenced on or after the September 28, 2011, effective
date” and also to “all proceedings that were pending on the effective date,
but only as to all judgments, orders, or notices that were filed on or after
that date.” In re Amendments to the Florida Probate Rules, 95 So. 3d 114,
115 (Fla. 2012).
   In this case, appellant obtained a final judgment on January 5, 2011,
over eight months before the September 28, 2011 effective date of the
amendment to Probate Rule 5.025(d)(2). At the time the judgment was
entered, Civil Rule 1.525 applied. See, e.g., Hays v. Lawrence, 1 So. 3d
1176, 1177 (Fla. 5th DCA 2009). Appellant did not move for attorney’s
fees until September 7, 2012, long after the Rule 1.525 time limits had
passed. It is the date of the final judgment that distinguishes this case
from Stone v. Stone, where the final judgment forming the basis of the
motion for costs was impliedly entered after the amendment’s effective
date.
   The motions for rehearing and rehearing en banc are denied.

DAMOORGIAN, C.J., STEVENSON and GROSS, JJ., concur.

                           *         *         *




                                    -2-